Citation Nr: 1734308	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, prior to March 1, 2017, for arthritis of the right knee.

2.  Entitlement to a rating in excess of 20 percent,  prior to March 1, 2017, for postoperative residuals of a right medial meniscectomy.

3.  Entitlement to a rating in excess of 30 percent, from March 1, 2017, for ankylosis of the right knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1982 to September 1985.

The matters of entitlement to a rating in excess of 20 percent for postoperative residuals of a right knee meniscectomy and to a rating in excess of 10 percent for arthritis of the right knee are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied increased ratings for both conditions.

The matter of entitlement to a rating in excess of 30 percent from March 1, 2017, for ankylosis of the right knee comes before the Board on appeal from a March 2017 rating decision from the St. Petersburg, Florida, RO, which granted service connection for ankylosis of the right knee and assigned a 30 percent evaluation.

The Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge (VLJ) in May 2016.  However, he withdrew his hearing request, and as such, this matter is properly before the undersigned.


FINDINGS OF FACT

1.  For the period prior to March 1, 2017, the Veteran's right knee condition was manifested by complaints of arthritis, painful motion, functional loss, throbbing with changes in the weather, and a meniscus tear, with forward flexion to, at worst 100 degrees and extension to 10 degrees.

2.  For the period from March 1, 2017, the Veteran's right knee condition was manifested by ankylosis in full extension, slight instability, and symptomatic residuals of meniscus removal.


CONCLUSIONS OF LAW

1.  For the period prior to March 1, 2017, the criteria for a separate rating greater than 10 percent for right knee arthritis with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260 (2016).

2.  For the period prior to March 1, 2017, the criteria for a rating greater than 20 percent for postoperative residuals of a right medial meniscectomy were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

3.  For the period from March 1, 2017, the criteria for a rating greater than 30 percent for ankylosis of the right knee have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As will be further explained below, in making the determination to deny a higher rating than that previously and currently assigned for the Veteran's disabilities, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Veteran's injuries to his right knee stem from a 1983 incident where he jumped from a truck and tore his anterior cruciate ligament (ACL).  As detailed below, medical evidence indicates that since that time, his knee condition has worsened.

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by X-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved-in this case the right knee.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.; Diagnostic Code 5003.

Diagnostic Codes 5256 through 5263 are applicable for knee and leg disabilities.  38 C.F.R. § 4.71a (2016).

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensible rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Meanwhile, Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensible rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

The Board notes that normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5259 provides ratings based on removal of semilunar cartilage.  When the meniscus has been removed, but remains symptomatic, a 10 percent rating is assigned.  When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R.  § 4.71a.  Additionally, the Board notes of the General Counsel Opinion VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703, which directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and § 4.45 therefore must be considered.  This is due to the fact that removal of the semilunar cartilage may result in complications producing loss of motion.  However, a veteran may not receive separate ratings under Diagnostic Codes 5260/5261 and 5259 based on limitation of motion, as doing so would be compensating a veteran twice under two diagnostic codes for the same condition, thus constituting impermissible pyramiding.  38 C.F.R. § 4.14.

A. Prior to March 1, 2017

From July 8, 1987 to August 19, 1991, the Veteran was service-connected for postoperative residuals of a right medial meniscectomy under Diagnostic Code 5257 and assigned a 10 percent disability rating.  From August 20, 1991 to March 1, 2017, the Veteran was assigned a 20 percent disability rating for postoperative residuals of a right medial meniscectomy under Diagnostic Code 5257.  Additionally, from September 29, 2004 to March 1, 2017, the Veteran was service-connected for arthritis with painful and limited motion of the right knee under Diagnostic Codes 5010-5060 and assigned a 10 percent disability rating.

At the outset, the Board notes that, as described above, separate ratings may be assigned for arthritis due to trauma under Diagnostic Code 5010 and for subluxation or instability under Diagnostic Code 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 (1997); see also 38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Further, for a knee disability rated under Diagnostic Code 5257 or 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  VAOPGCPREC 9-98 (1998).

The Veteran was diagnosed with degenerative osteoarthritis of the right knee in February 2005, and the arthritis was noted to still exist in the March 2017 VA examination.  Additionally, the Veteran noted pain, buckling, and instability of the right knee in August 1987, October 1991, February 2005, and May 2010.  

Regarding limitation of motion, in an October 1991 VA examination, the Veteran had extension of 0 degrees and flexion to 130 degrees.  In a February 2005 VA examination, the Veteran had 120 degrees of flexion and 0 degrees extension of the right knee.  In a May 2010 VA examination, range of motion was noted as 10 to 100 degrees with pain with a flexion contracture of 10 degrees.  

In an August 1987 VA examination, the Veteran reported intermittent pain ever since his 1983 knee reconstructive surgery.  He reported pain with long standing or walking, but no locking, swelling, or buckling.  He had a full range of motion, no localized tenderness.  

In an October 1991 VA examination, the Veteran reported that he has had a slight limp since his surgery, and that his knee clicks, pops, and occasionally gives way.  The Veteran did not report locking.  The examiner found medial instability and medial and joint line tenderness.  

In a February 2005 VA examination, the Veteran reported a near constant ache (which was diagnosed as osteoarthritis).  The Veteran had 50 percent squatting capability.  The examiner found no fluid in the knee, nor any instability.  The Veteran walked with a normal gait.  

In a May 2010 VA examination, the Veteran reported intermittent pain, described as "moderately severe," as well as stiffness, weakness, and swelling in his right knee.  He also reported wearing a knee brace "all the time."  The examiner noted no history of locking or increased heat.  The Veteran reported flare-ups of pain precipitated by changes in the weather.  The examiner noted no malalignment or instability.  The examiner found laxity of the ACL.  There was no redness, swelling, or fluctuation.  An MRI revealed an additional tear of the medial meniscus.  The examiner noted moderate subluxation and lateral instability of the knee.  

Given these facts, the Board finds that a 10 percent rating is appropriate for postoperative residuals of the right medial meniscectomy from July 8, 2017 to August 19, 1991.  The Board finds that the Veteran's symptoms more closely approximate mild than moderate symptoms.  The Board also finds that a 20 percent rating is warranted for postoperative residuals of a right medial meniscectomy under Diagnostic Code 5257 for moderate recurrent subluxation and lateral instability from August 20, 1991 to March 1, 2017, as the Veteran experienced moderate symptoms.  A 30 percent rating is not warranted under Diagnostic Code 5257 as the Veteran did not exhibit severe symptoms.  38 C.F.R. § 4.71a, Diagnostic Codes 5257.  

The Board further notes that MRIs conducted in 2004 and 2010 found a partially torn meniscus.  Such a symptom would otherwise qualify as the removal of semilunar cartilage under Diagnostic Code 5259.   However, to the extent that the Veteran seeks three separate ratings under Diagnostic Codes 5257, 5259, and 5010-5260 for his right knee symptoms, this would constitute impermissible pyramiding.  The Board is bound by the precedential opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2016).  As described above, the General Counsel has concluded in VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703, that Diagnostic Code 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion.  As such, because the Veteran is receiving a separate 10 percent rating under Diagnostic Code 5260 based on limitation of motion, compensating him a second time under a different diagnostic code would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

The Board also finds that the Veteran's 10 percent rating for arthritis with painful and limitation of flexion under Diagnostic Code 5010-5260 adequately reflects his limitation of motion from September 29, 2004 to March 1, 2017.  38 C.F.R. § 4.7.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 20 percent rating is not warranted as required under Diagnostic Code 5260 for a higher rating.  In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  

The evidence of record indicates that the Veteran's knee conditions were properly rated during all appeals periods prior to March 1, 2017.  As such, his claim for an increased rating for arthritis and postoperative residuals of a right medial meniscectomy must be denied.

B. From May 1, 2017

The Veteran asserts that his right knee condition, currently evaluated as 30 percent disabling, warrants a higher rating.  In a March 2017 rating decision, the RO granted service connection for ankylosis of the right knee, which had been evaluated as postoperative residuals of the right medial meniscectomy and arthritis of the right knee.  This re-evaluation was based entirely on a March 1, 2017 VA medical examination, which found ankylosis of the right knee.  No other pertinent medical evidence regarding the right knee has been submitted since the time of the March 1, 2017, VA medical examination.  As such, the Board only basis for determining the current claim for an increased rating is the March 1, 2017, VA examination itself.

Diagnostic Code 5256 provides ratings based upon ankylosis of the knee.  A 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

During the March 2017 examination, the Veteran reported flare-ups with changes in the weather, decreased movement due to ankylosis, weakened muscle, and frequent episodes of joint pain.  The Veteran reported functional loss in that he holds the wall when showering and he lifts leg when stepping over things.  The Veteran also reported difficulty bending, stooping, and squatting.

Range of motion testing showed flexion to 95 degrees and extension to 10 degrees with evidence of pain.  There was also evidence of pain during weight-bearing or localized tenderness or pain on palpation.  Muscle strength was reduced, there was slight instability, and there was evidence of favorable ankyloses in full extension.  The RO assigned a 30 percent rating based on favorable ankylosis of the knee, X-ray evidence of degenerative arthritis, and painful motion of the knee.

The Board finds that the Veteran's current symptoms most closely resemble a 30 percent rating for ankylosis of the right knee.  Diagnostic Code 5256.  While the Veteran was diagnosed with ankylosis, his flexion was not between10 degrees and 20 degrees, and thus a 40 percent rating is not warranted.  A 30 percent rating is appropriate because the Veteran was diagnosed with ankylosis and his flexion was between 0 and 10 degrees.

Accordingly, the Board finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 5256 for the rating period beginning March 1, 2017.  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45.  The rating criteria for ankylosis specifically contemplate pain and weakness and examiners have consistently found no weakness and no additional limitation of function aside from the Veteran's inability to stand or sit for long periods of time without pain and weakness.  The Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the right knee to such an extent as to warrant assignment of a higher rating.

Thus, based on the provided medical opinion and lack of any additional medical evidence, the Board must deny the Veteran's claim for an evaluation of greater than 30 percent for ankylosis of the right knee.

	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent, prior to March 1, 2017, for arthritis of the right knee is denied.

A rating in excess of 20 percent, prior to March 1, 2017, for postoperative residuals of a right medial meniscectomy is denied.

A rating in excess of 30 percent, from March 1, 2017, for ankylosis of the right knee is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


